DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/01/2022. As directed by the amendment: claims 1, 9 have been amended; claims 2, 5, 6, 10, 13, 14 have been canceled; and no new claims have been added. Thus, claims 1, 3-4, 7-9, 11-12, 15 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections previously set forth in the office action mailed 02/02/2022.

Allowable Subject Matter
 Claims 1, 3-4, 7-9, 11-12, 15 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Kawamura (US 2013/0165853), Davis et al. (US 2017/0319438), Mandaroux et al. (US 2017/0290987).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a female-male syringe system comprising a female syringe with a tapered female coupler and a male syringe with a complementary tapered male member, wherein the tapered female coupler comprises at least one lug thread member positioned solely on a proximal-most edge of the female coupler, wherein the female coupler comprises a cylindrical body having an entirely smooth outer surface, wherein the outer surface of the cylindrical body of the female coupler is entirely smooth except for the at least one lug thread, wherein the male syringe cannot extend into the female barrel member of the female syringe when they are fully coupled, wherein the tapered female coupler has a longitudinal length longer by an excess length than a length of the annular sleeve of the male syringe that surrounds the complementary tapered male member, and wherein the excess length is equal to a protrusion length by which the complementary tapered male member extends longitudinally bound the annular sleeve of the male syringe, in combination with the total structure and function as claimed. Kawamura only discloses a female-male syringe system wherein the female coupler comprises a cylindrical body with a roughened surface to prevent stick and slip phenomena between the syringes. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 9, the cited prior arts fail to disclose/teach among all the limitation or render obvious a female-male syringe system comprising a female syringe with a female coupler and a male syringe with a complementary male member, wherein the female coupler comprises at least one lug thread member positioned solely on a proximal-most edge of the female coupler, wherein the female coupler comprises a cylindrical body having an entirely smooth outer surface, wherein the outer surface of the cylindrical body of the female coupler is entirely smooth except for the at least one lug thread, wherein the male syringe cannot extend into the female barrel member of the female syringe when they are fully coupled, wherein the female coupler has a longitudinal length longer by an excess length than a length of the concentric sleeve of the male syringe that surrounds the complementary male member, and wherein the excess length is equal to a protrusion length by which the complementary male member extends longitudinally bound the annular sleeve of the male syringe, in combination with the total structure and function as claimed. Kawamura only discloses a female-male syringe system wherein the female coupler comprises a cylindrical body with a roughened surface to prevent stick and slip phenomena between the syringes. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783